t c memo united_states tax_court anthony sicari and esther sicari petitioners v commissioner of internal revenue respondent docket no filed date richard l herzfeld and cris alcamo for petitioners wendy s sands paul l darcy and theodore r leighton for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code in effect for the tax years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent's position is that petitioners did not file their petition within the time prescribed in sec_6213 or sec_7502 petitioners object to respondent's motion and contend that respondent failed to issue a valid notice_of_deficiency under sec_6212 petitioners argue that the notice in question was not mailed to their last_known_address a hearing was held on respondent's motion background some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners resided in gardiner new york when their petition was filed on date the office of the district_director internal_revenue_service irs albany new york sent to petitioners by certified mail a notice_of_deficiency addressed as follows mr anthony sicari and mrs esther sicari route gardiner new york in the notice_of_deficiency respondent determined deficiencies in and additions to petitioners' federal income taxes as follows additions to tax sec sec sec sec sec year deficiency a a a a a b dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number big_number big_number -- big_number -- -- dollar_figure dollar_figure -- -- -- percent of the interest due on the deficiencies on date the notice_of_deficiency was returned to the examination support and processing unit of the albany district_office the envelope bore a return to sender stamp- mark in red ink and the reason checked for return was unclaimed also the words return unclaimed had been handwritten at the top of the envelope by marianne walker walker the postmaster for gardiner new york another stamp- mark on the envelope listed name 1st notice 2d notice and return the dates and had been handwritten next to 1st notice 2nd notice and return respectively petitioners have resided in the same house in gardiner new york since approximately in each of the years and unclaimed was one of the options listed on the envelope a sec_1 available to explain why the letter was being returned to sender the other options were refused attempted-not known insufficient address no such street or number no such office in state and do not remail in this envelope none of these other options had been checked off their mailing address was modified by the u s postal service before petitioners' mailing address was route gardiner ny hereinafter the route address sometime during date petitioners were assigned a rural box number and their officially preferred mailing address became route box gardiner ny hereinafter the box address the rural box number assigned to petitioners was somewhat like a house number it did not refer to a post office box requiring a key beginning no later than date in order to accommodate implementation of an e-911 emergency notification system petitioners' rural box number was replaced with a house number and their officially preferred mailing address became route gardiner ny hereinafter the address early in walker issued notices to gardiner postal service customers explaining that although the postal service has accepted your newly assigned house number as your permanent mailing address regardless of the change the postal service would continue to deliver all mail without interruption for a period of one year the notice further advised customers that forms for notifying correspondents and publishers of an address change were available at the gardiner post office during and up until the time of trial the gardiner post office delivered mail to customers even if it was addressed to the old rural box number and not to the addressee's house number petitioners jointly filed a form_1040 u s individual_income_tax_return for each of the years through on date petitioners filed a form 1040-x amended u s individual_income_tax_return for taxable_year on their and returns petitioners listed their address as route gardiner ny on their and returns and on their amended_return petitioners listed their address as the route address the record does not include petitioners' tax returns for the years through prior to issuance of the notice_of_deficiency in this case respondent had not yet received petitioners' returns for and petitioners did not file a tax_return for until on date petitioner anthony sicari sicari filed a voluntary petition in bankruptcy with the u s bankruptcy court in the southern district of new york in his bankruptcy petition sicari listed his name and address as anthony sicari a k a anthony salerno route box gardiner ny the special procedures function of the collection_division of the albany district_office of the irs received notice of the bankruptcy proceedings special procedures files proofs of claim and establishes and maintains case files for bankruptcy proceedings inter alia using the information in the bankruptcy petition special procedures created a file on sicari on its computer database the automated insolvency system ais special procedures mailed to petitioners two letters each dated date explaining sicari's obligations for filing federal tax returns paying taxes and paying federal tax claims each letter listed sicari's name and address as it appeared on his bankruptcy petition on date special procedures filed with the bankruptcy court a form c proof_of_claim for internal revenue taxes bankruptcy code cases the form c listed sicari's name and address as it appeared on his bankruptcy petition internal revenue_agent james manico manico reviewed the subject notice_of_deficiency for technical and procedural accuracy before it was issued manico has been a senior reviewer for the quality measurement staff in the albany district_office since date in order to determine petitioners' last_known_address manico reviewed petitioners' administrative file and instructed the statutory notice clerk in albany to run a computer search nothing in petitioners' administrative file alerted manico to an address change on date the statutory notice clerk searched two different irs computer databases known as the inole and the enmod to ascertain petitioners' last_known_address the results of these two searches indicated that petitioners' address was the route address based on petitioners' and returns a subsequent search of the inole database conducted on date indicated no change in address the town of gardiner had three postal routes and three letter carriers in theresa williams williams has been the letter carrier for the postal route including route and the sicari residence since approximately she worked throughout the month of date without missing a day for sick leave or vacation during if certified mail was addressed to petitioners at the route address williams would deliver it to petitioners articles of mail marked with the route address did not need a rural box number designation for williams to deliver them to petitioners in in accordance with the u s postal service domestic mail manual dmm any records of the certified mail delivery maintained by the gardiner post office were destroyed after years petitioners never sent notice to respondent specifically informing her that the address on their most recent return no longer should be used or that they wanted a different address to be used for tax purposes discussion the jurisdiction of this court is governed by statute sec_7442 a valid notice_of_deficiency and a timely filed petition are essential to our deficiency jurisdiction rule a c 93_tc_22 91_tc_1019 under sec_6212 a notice_of_deficiency is sufficient if it is mailed to the taxpayer's last_known_address by certified or registered mail sec_6212 and b actual receipt of the notice by the taxpayer is not required a notice is valid if it is mailed to the taxpayer's last_known_address 763_f2d_89 2d cir even if the notice is mailed to the wrong address it will be valid if the taxpayer receives actual notice of the deficiency and is not unduly prejudiced in timely filing his or her petition 81_tc_42 respondent's motion to dismiss is based on the ground that the petition was not filed timely this court will not dismiss the petition as untimely unless respondent first establishes that she mailed a notice_of_deficiency to petitioners and proves the date on which the notice was mailed 92_tc_729 affd without published opinion 935_f2d_1282 3d cir the record here includes the notice that was attached to the petition the envelope in which the notice was mailed and copies of two u s postal service forms for registered insured c o d certified and express mail stapled together with an date postmark date the first page of the forms notes that the list of taxpayers extends to both pages and the first page is signed by the local postmaster per the receiving employee the legend stamped at the top of each form_3877 states notices of deficiency have been sent to the following taxpayers for the years indicated petitioners' names and the route address are on the second page a five-digit number appears to the left of petitioners' names on the second page of the forms and is also written on the envelope in which the notice was sent based on this evidence and the record as a whole we hold that respondent has established that the subject notice_of_deficiency was mailed to petitioners on date see 89_tc_321 generally a taxpayer ha sec_90 days after the mailing of a notice_of_deficiency to file a petition with this court sec_6213 monge v commissioner supra pincite however if the taxpayer is involved in bankruptcy proceedings the debtor- taxpayer is prohibited from filing a petition with this court while the bankruptcy case is pending u s c sec_362 under sec_6213 the 90-day period is suspended for the time during which the debtor-taxpayer is prohibited by reason of the bankruptcy proceedings from filing a petition and for days thereafter although the tax court's jurisdiction is limited by u s c sec_362 the commissioner is not prohibited from issuing a notice_of_deficiency during the pendency of a bankruptcy case u s c sec_362 see 105_tc_220 sicari filed for individual bankruptcy on date months before the notice_of_deficiency was mailed his bankruptcy case was dismissed on date accordingly the 90-day period began to run days later or on date and a petition was required to be filed by date sec_6212 and sec_6213 u s c sec_362 c petitioners did not file their joint petition until date therefore given a valid notice_of_deficiency the petition must be dismissed for lack of jurisdiction as untimely sec_6213 sec_7502 rule a c see pietanza v commissioner supra pincite however if we should find that jurisdiction is also lacking because respondent did not mail a valid notice_of_deficiency under sec_6212 we would dismiss the case on that ground pietanza v commissioner supra pincite petitioners argue that respondent's motion should be denied on the ground that the notice was not sent to their last_known_address they claim that the notice was not properly addressed to their residence due to the omission of the box designation from the address to which the notice was directed neither sec_6212 nor the regulations thereunder define a taxpayer's last_known_address generally a taxpayer's last_known_address is the address to which in light of all the 90-day period expired on date that date was a sunday consequently the last day for filing a petition was date sec_6213 petitioners' officially preferred mailing address in was the address as noted however the gardiner post office notified its customers that during all mailpieces would be delivered without interruption surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice_of_deficiency to be sent monge v commissioner supra pincite a taxpayer's last_known_address is determined at the time the commissioner mails the notice_of_deficiency and the notice is valid even if the commissioner later receives information showing that the taxpayer resides at a different address see sec_6212 monge v commissioner supra pincite abeles v commissioner supra pincite in abeles v commissioner supra pincite we held that the commissioner is entitled to treat the address shown on a taxpayer's most recent return as the taxpayer's last_known_address absent clear and concise notification of an address change when a taxpayer changes his address the taxpayer must notify the commissioner of the change or else accept the consequences 62_tc_367 affd without published opinion 538_f2d_334 9th cir to supplant the address on the most recent return the taxpayer must clearly indicate that the former address is no longer to be used tadros v commissioner f 2d pincite white v commissioner tcmemo_1990_528 however if the commissioner is notified of a change_of address she must exercise reasonable care and diligence in ascertaining the taxpayer's last_known_address abeles v commissioner t c pincite whether the commissioner has exercised reasonable care and diligence must be determined in light of the facts and circumstances of each case alta sierra vista inc v commissioner supra pincite petitioners' amended_return for was the most recent return filed by petitioners when the notice_of_deficiency was issued on date respondent received that amended_return on date on that return petitioners listed their address as the route address consistent with their form_1040 petitioners did not file their return until the record does not contain copies of petitioners' or returns and petitioners do not contend that those returns listed an address other than the route address printouts of the searches conducted on respondent's inole and enmod computer databases dated date and date indicate that petitioners listed their address as the route address on their and returns on this record we find that respondent mailed the subject notice_of_deficiency to the address shown on petitioners' most recent return petitioners argue that respondent knew that their address had changed since their most recent return although petitioners admitted at trial that they did not notify respondent the record does not disclose whether petitioners' amended_return had been properly processed by the albany district_office so that the address appearing on that return was available to respondent's agent who prepared the subject notice prior to its mailing as noted however respondent's computer records reflect that petitioners listed the route address on their and returns and petitioners do not claim to have listed a different address on their return specifically that the address on their most recent return no longer should be used or that they wanted a different address to be used for tax purposes they contend that respondent knew of their box address by virtue of sicari's bankruptcy petition applications for extensions of time for filing their and returns and a form_w-2 wage and tax statement filed by their employer for taxable_year however this court has held that a different address on a bankruptcy cover sheet a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return a form_2688 application_for additional extension of time to file u s individual_income_tax_return or on a form_w-2 is not clear and concise notification of a change_of address see 93_tc_22 different address on forms and ray v commissioner tcmemo_1995_438 same roy other documents in the record reflect the unreliability of such documents as notice of a change_of petitioners' address for example in their petition to this court filed date petitioners asserted that their mailing and legal address was route box gardiner new york in another petition to this court filed in date and regarding a deficiency for petitioners asserted that their mailing address and legal residence was route gardiner new york the parties also submitted into the record three forms power_of_attorney and declaration of representative two were executed in and the other in each lists petitioners' address as the route address also a form_1098 mortgage interest statement lists petitioners' address as the box address all of these documents were prepared or filed after the address had become officially preferred subject_to the local post office's announced policy and practice of delivering mail to the route address and corresponding prior addresses in the area v commissioner tcmemo_1992_559 different address on a bankruptcy cover sheet white v commissioner supra a form_w-2 reflecting a different address see also stein v commissioner tcmemo_1990_378 in addition based on our review of the record and in particular manico's testimony we hold that respondent exercised reasonable care and diligence in ascertaining petitioners' last_known_address petitioners' reliance upon cases in which respondent received a subsequently filed tax_return and or other clear and concise notice of an address change is misplaced the testimony of employees at the gardiner post office supports the view that in practice mail addressed to petitioners at the route address during was properly addressed to them regardless of whether the address also referred to box or house number both the postmaster for gardiner during walker and the letter carrier responsible for delivering mail to petitioners in williams testified at trial walker identified her handwriting at the top of the envelope in which the notice was mailed this identification satisfies us that the gardiner post office handled the notice walker also in their posttrial brief petitioners relied upon the following cases 857_f2d_676 9th cir affg 88_tc_1042 685_f2d_309 9th cir 653_f2d_1185 7th cir 635_f2d_895 d c cir 83_tc_626 74_tc_430 761_fsupp_685 c d cal testified that mail addressed to petitioners at the route address would be given to the appropriate letter carrier who in this case was williams williams was explicit that during mail addressed to petitioners at the route address did not create confusion or make delivery uncertain or impossible mail so addressed was delivered to petitioners by williams williams recalled working throughout date without missing a day for sick leave or vacation at trial we found walker and williams to be forthright and highly credible witnesses petitioners also argue that the notice is invalid because respondent purportedly failed to send copies of it to petitioners' representatives in accordance with a form_2848 dated date the form_2848 authorized respondent to send to petitioners' designated representatives copies of notices and other written communications addressed to the taxpayer s in proceedings involving the years through it is not clear from the record whether copies of the notice_of_deficiency were sent to petitioners' representatives however even if respondent did not send copies of the subject notice to petitioners' representatives her failure to do so would not render the deficiency_notice invalid mcdonald v commissioner manico did not know whether copies of the notice were sent to petitioners' designated representatives and petitioners' representatives did not testify at trial documents in respondent's administrative file with respect to petitioners were inconclusive 76_tc_750 see also 95_tc_610 the extensive record in this case including a total of exhibits as well as the testimony of credible individuals employed by the postal service and by respondent establishes that respondent mailed the subject notice_of_deficiency to the address on petitioners' most recent return respondent was not given clear and concise notification of a change_of address the addition of the rural box number to petitioners' mailing address was inconsequential did not affect delivery of mail to petitioners and was not a part of petitioners' address on their most recent tax_return prior to the mailing of the notice_of_deficiency in issue we hold that the notice_of_deficiency with respect to petitioners' taxable years to was properly mailed by certified mail directed to petitioners' last_known_address on date we have not stated our view as to whether petitioners actually received the notice in question although the record includes evidence on that question since it is plain that under the facts of this case respondent has done all that the statute requires of her and was not required to guarantee the actual receipt of the properly addressed notice see 93_tc_22 petitioners' due process argument is without merit although they cannot pursue their case in this court they are not without remedy petitioners may pay the tax file a claim_for_refund with the irs and if the claim is denied sue for a refund in the appropriate federal district_court or in the u s court of federal claims see 55_f3d_216 6th cir affg tcmemo_1993_143 55_tc_138 accordingly an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
